UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-2300



GERARD COLIN, for his minor daughter,

                                              Plaintiff - Appellant,

          versus


GRETCHEN WALTHER; DAVID L. WALTHER; WALTHER &
LARKIN, LLP,

                                             Defendants - Appellees,

          and


BENTE BUSCH-SPANN; BETTINA LYNN; SOUTH T.
LYNN, JR.; DIEGO ALICIA CALDERON; DEBBIE
JONES,

                                                          Defendants.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Richard D. Bennett, District Judge. (CA-
03-1434-8-RDB)


Submitted:   March 12, 2004                 Decided:   April 12, 2004


Before WILLIAMS, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Pierre Choné, CHONÉ & ASSOCIATES, P.L.L.C., Washington, D.C., for
Appellant. Alvin I. Frederick, Jeffrey W. Bredeck, ECCLESTON &
WOLF, P.C., Baltimore, Maryland, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

             Gerard Colin commenced a suit in the United States

District Court for the District of Maryland on behalf of himself

and his infant daughter.      The complaint arose out of legal action

taken in New Mexico by Gretchen Walther, David L. Walther and their

law   firm    (collectively   “the    attorneys”)   and   allegations   of

kidnaping and assault occurring in Maryland by Bente Busch-Spann,

Bettina Lynn, South T. Lynn, Jr., Diego Alicia Calderon and Debbie

Jones. The district court granted the attorneys’ motion to dismiss

for lack of personal jurisdiction. Colin voluntarily dismissed the

remaining defendants so as to challenge in this court the granting

of the motion to dismiss.

             We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district

court. See Colin v. Walther, No. CA-03-1434-8-RDB (D. Md. Aug. 22,

2003).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                 AFFIRMED




                                     - 3 -